


Exhibit 10.3


December 3, 2015


Benjamin Pardo
New York, NY


Dear Benjamin:
It is my pleasure to inform you that you will be a participant in the 2016
Knoll, Inc. Incentive Compensation Program.
We are counting on you to help us build on the positive momentum we created in
2015 across each of our business segments. We must strive to continue to gain
share, improve our profitability, target under-penetrated markets, expand our
reach into consumer and decorator channels and build a responsible and
technologically efficient infrastructure across all our businesses to position
Knoll for success in 2016 and beyond.
If you achieve your individual goals and Knoll makes its 2016 operating profit
plan you can qualify for a total target incentive payout of $285,000.
This award is subject to my approval and that of the Knoll, Inc. Board of
Directors (or appropriate committee of the Knoll, Inc. Board of Directors),
which may exercise discretion in adjusting your award up or down based on
factors the Board of Directors (or appropriate committee of the Knoll, Inc.
Board of Directors) deems appropriate, including Knoll’s performance relative to
the industry, other macroeconomic factors and your individual performance. You
must be employed by Knoll on the date this award is distributed in order to
receive this incentive.
I have great confidence in your ability to contribute to our success in 2016 and
look forward to being able to present you with your award in early 2017.
Thank you for all that you do for Knoll.
Sincerely,
/s/ Andrew Cogan                    
Andrew Cogan    
CEO                    






